
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1089
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  provide for the enforcement through the Office of Special Counsel of the
		  employment and reemployment rights of veterans and members of the Armed Forces
		  employed by Federal executive agencies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment Rights Realignment
			 Act of 2009.
		2.Enforcement through
			 Office of Special Counsel of veterans’ employment or reemployment rights with
			 respect to employers that are Federal executive agencies
			(a)Enforcement of
			 rights through Office of Special CounselSection 4322 of title 38, United
			 States Code, is amended—
				(1)by striking
			 subsection (a) and inserting the following new subsection (a):
					
						(a)(1)(A)A person described in
				subparagraph (B) may file a complaint with the Secretary, and the Secretary
				shall investigate such complaint.
								(B)A person described in this
				subparagraph is a person who claims that—
									(i)such person is entitled under this chapter
				to employment or reemployment rights or benefits with respect to employment by
				an employer other than an employer that is a Federal executive agency;
				and
									(ii)such employer has failed or refused, or is
				about to fail or refuse, to comply with the provisions of this chapter.
									(2)(A)A person described in
				subparagraph (B) may file a complaint with the Special Counsel established by
				section
				1211 of title 5.
								(B)A person described in this
				subparagraph is a person who claims that—
									(i)such person is entitled under this chapter
				to employment or reemployment rights or benefits with respect to employment by
				an employer that is a Federal executive agency; and
									(ii)(I)such employer has failed
				or refused, or is about to fail or refuse, to comply with the provisions of
				this chapter; or
										(II)such employer or the Office of Personnel
				Management has failed or refused, or is about to fail or refuse, to comply with
				the provisions of this
				chapter.
										;
				(2)by striking
			 subsections (d) and (e) and inserting the following new subsections (d) and
			 (e):
					
						(d)(1)The Secretary shall investigate each
				complaint submitted pursuant to subsection (a)(1). If the Secretary determines
				as a result of the investigation that the action alleged in such complaint
				occurred, the Secretary shall attempt to resolve the complaint by making
				reasonable efforts to ensure that the person or entity named in the complaint
				complies with the provisions of this chapter.
							(2)If the efforts of the Secretary with
				respect to any complaint filed under subsection (a)(1) do not resolve the
				complaint, the Secretary shall notify the person who submitted the complaint
				of—
								(A)the results of the Secretary’s
				investigation; and
								(B)the complainant’s entitlement to
				proceed under the enforcement of rights provisions provided under section
				4323.
								(e)(1)In the case of a
				complaint filed under subsection (a)(2), the Special Counsel shall investigate
				the complaint. If the Special Counsel determines as a result of the
				investigation that the action alleged in such complaint occurred, the Special
				Counsel shall attempt to resolve the complaint by making reasonable efforts to
				ensure that the person or entity named in the complaint complies with the
				provisions of this chapter.
							(2)If the efforts of the Special Counsel with
				respect to any complaint filed under subsection (a)(2) do not resolve the
				complaint, the Special Counsel shall notify the person who submitted the
				complaint of—
								(A)the results of the investigation by
				the Special Counsel; and
								(B)the complainant’s entitlement to
				proceed under the enforcement of rights provisions provided under section
				4324.
								.
				(b)Technical and
			 conforming amendmentsSuch title is further amended—
				(1)in section
			 4322(b), by striking Such complaint and inserting Each
			 complaint filed under subsection (a);
				(2)in section
			 4323(a)—
					(A)in paragraph (1), by striking
			 section 4322(e) and inserting section 4322(d)(2);
			 and
					(B)in paragraph (3)(A), by striking
			 section 4322(a)  and inserting section
			 4322(a)(1);
					(3)in section
			 4324—
					(A)in subsection
			 (a)(1)—
						(i)in the first
			 sentence, by striking Secretary each place it appears and
			 inserting Special Counsel;
						(ii)by striking
			 section 4322(e) and inserting section 4322(e)(2);
			 and
						(iii)by striking the
			 second sentence; and
						(B)in subsection
			 (b)—
						(i)in
			 paragraph (1)—
							(I)by striking
			 Secretary and inserting Special Counsel; and
							(II)by striking
			 section 4322(a) and inserting section 4322(a)(2) of this
			 title; and
							(ii)in
			 paragraph (2)—
							(I)by striking
			 Secretary and inserting Special Counsel;
			 and
							(II)by striking
			 section 4322(e) and inserting section 4322(e)(2) of this
			 title;
							(4)in section
			 4325(c), by striking section 4322(d) and inserting
			 section 4322(d)(1); and
				(5)in section 4326—
					(A)in subsection (a),
			 by inserting or the Special Counsel’s after
			 Secretary’s; and
					(B)by striking
			 Secretary each place it appears and inserting Secretary
			 or the Special Counsel.
					(c)Conforming
			 repealThe Veterans Benefits
			 Improvement Act of 2004 (Public Law 108–454) is amended by
			 striking section 204.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to complaints filed on or after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives May 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
